[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This matter was heard on the hearing in damages calendar of March 27, 2001. The plaintiff proceeded to judgment against the defendant, Travis Pratt. Liability has already been determined inasmuch as a default entered against Pratt on January 26, 2000. Further, based on the evidence presented at hearing, the court finds by a preponderance of the evidence that the defendant, Travis Pratt, was negligent in his tattoo work on the plaintiff and his negligence was the proximate cause of the injuries and damages suffered by the plaintiff. These included extensive hospitalization, medical and pharmaceutical care, liver aneurysm, multiple infarcts of the spleen and liver, aortic heart valve replacement, digits amputation, present and future heart care and likely future surgery for further aortic heart valve replacement. The court has reviewed the military affidavit regarding Pratt filed by the plaintiff on April 9, 2001 and finds he is not in the military service of the United States.
After hearing testimony and reviewing the exhibits entered at the hearing in damages, the court finds by a fair preponderance of the evidence that the plaintiff Luis Rodriguez has sustained the following damages as a result of the negligence of the defendant, Travis Pratt:
  Economic Damages     $  141,034.96 Non-economic Damages $1,000,000.00
Total Damages        $1,141,034.96
The court further finds that there has been collateral source payment of $141,034.96; and, therefore judgment shall enter in favor of Luis Rodriguez against Travis Pratt in the amount of $1,000,000.00. The defendant, Travis Pratt, shall make weekly payments of $35.00 per week on said judgment commencing May 1, 2001. Costs may be taxed by the clerk, upon application.
So Ordered.
Munro, J.